Citation Nr: 1644262	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to August 26, 2005; 50 percent from August 26, 2005 to November 10, 2011; and in excess of 70 percent thereafter, for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A hearing transcript has been associated with the claims file.  The Board remanded the Veteran's claim in June 2010 for further development. 

The Board notes that, in a December 2012 rating decision, the RO expanded its consideration of the Veteran's psychiatric claim to include PTSD, as claimed by the Veteran.  Accordingly, and because the evidence shows that the Veteran has been diagnosed with psychiatric disorders other than major depression and PTSD, the issue developed for appeal has been characterized as set forth on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the Board has recharacterized the Veteran's claim for an increased disability rating for her acquired psychiatric disorder.  As discussed in further detail below, the Board finds that the Veteran filed a timely Notice of Disagreement with a February 2005 rating decision that granted service connection for what was then characterized as major depression, and assigned a rating of 30 percent.  Thus, her claim has been expanded to include this time period and is reflected on the title page. 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  For the reasons set forth below, the appeal is once again being REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on her part, is warranted. 


REMAND

Although the Board sincerely regrets the additional delay, in light of the age of the Veteran's claim, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of history, the Veteran was originally granted service connection for major depression in a rating decision issued by the AOJ in February 2005.  At that time, the RO assigned an effective date of September 23, 2004, the date of the claim, and a 30 percent rating.

Six months later, in August 2005, the Veteran submitted a statement in which she disagreed with the 30 percent rating for her psychiatric condition.  The AOJ then developed the claim as one for an increase in the Veteran's disability rating, and, in a January 2006 rating decision, increased the Veteran's rating to 50 percent, effective August 26, 2005, the date of the Veteran's statement. 

Six months after that, in July 2006, a statement from the Veteran, submitted by her representative, indicated that she wanted to submit information related to her September 2004 claim.  The AOJ developed the claim as one for an increase in the Veteran's disability rating, and denied the claim. 

The Board finds, therefore, that the Veteran's claim has been pending since February 2005, as the August 2005 request for a higher rating was filed within the appeal period of the initial grant of service connection for major depression.  Therefore, it must be construed as an appeal of the initial rating assigned for the disability.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement"); cf. 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  As such, the Veteran's claim must be remanded to give the AOJ an opportunity to consider her claim for an initial disability rating in excess of 30 percent for the period from September 23, 2004 to August 26, 2005.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the AOJ).

In addition, the Board finds that a remand is necessary in order to properly adjudicate the portion of the Veteran's claim concerning an increased rating for the period subsequent to November 10, 2011.  By way of background, in a December 2012 rating decision, the AOJ increased the Veteran's disability rating for the acquired psychiatric condition to 70 percent, effective November 10, 2011, the date of her last VA examination.  As this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board finds that the record is insufficient to decide whether the Veteran's acquired psychiatric condition warrants an increased rating after November 10, 2011, as the record is devoid of any mental health treatment records dated after November 2010.  Accordingly, on remand, updated VA and private treatment records should be associated with the Veteran's record and her claim readjudicated.

The Board notes that the increased rating claim covering the periods prior to August 26, 2005 and subsequent to November 10, 2011 are inextricably intertwined with the claim for an increased rating for the period between those two dates, and must be deferred.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to the claim on appeal.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained, to include all VA treatment records dated from November 2010 to the present. 

For any private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining all outstanding records-to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including a new VA mental disorders examination if deemed warranted-the Veteran's claim for an increased initial rating for an acquired psychiatric disability for the period prior to August 26, 2005, and for a rating in excess of 70 percent for the period subsequent to November 10, 2011, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




